PER CURIAM.
This cause is before us on appeal from the Order of the Circuit Court, St. Johns County, holding invalid the tax assessor’s correction, under Florida Statute § 197.056, of a “computer error” in Appellee’s tax bill which omitted a zero from the stated assessed value of the improvements on the property. After Appellee’s payment of the tax for 1974, the error was discovered and additional taxes were back-assessed.
We find that the action of the tax assessor was valid under the holdings of this Court and of the Florida Supreme Court in Mills v. Korash, 249 So.2d 765 (1st DCA 1971), certiorari discharged, 263 So.2d 579 (Fla.1972).
Accordingly, the judgment below is REVERSED.
SMITH, Acting C. J., and ERVIN and BOOTH, JJ., concur.